Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 1 of 13 PageID #: 147



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

          PLAINTIFF,

 v.                                                                       Civil Action No. 2:18-cv-94
                                                                          Judge John Preston Bailey

 NEWTON E. HIGGINBOTHAM III,
 individually and as an agent for
 The State of West Virginia, Department of
 Military Affairs, and the West Virginia
 State Police,

          DEFENDANT.

                                         AMENDED COMPLAINT

          For her AMENDED COMPLAINT against Defendant Newton E. Higginbotham
 III (“Defendant Higginbotham”), individually and as an agent for the State of West
 Virginia, Department of Military Affairs, and the West Virginia State Police, Plaintiff S.F.,
 states the following:

                                                     PARTIES

           1.       At all times relevant to this COMPLAINT, Plaintiff S.F. was a resident of
 Petersburg, Grant County, West Virginia.1


           2.       At all times relevant to this COMPLAINT, Defendant Newton E.
 Higginbotham III was an employee/agent of the West Virginia State Police and a resident
 of Grant County, West Virginia. At all times alleged herein, Defendant Higginbotham
 was acting under color of law and within the scope of his employment as a West Virginia
 State Trooper.




 1
   Due to the sensitive nature of the issues in this case, initials are being used to identify Plaintiff S.F. to protect
 her privacy from being further violated. However, from the allegations regarding the incident, Defendant has
 actual knowledge as to the identity of the Plaintiff.
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 2 of 13 PageID #: 148



         3.    Defendant is sued up to the limits of the insurance policy which
 provides liability coverage for his actions and inactions.


                              JURISDICTION AND VENUE

        4.     Plaintiff hereby re-alleges and incorporates by reference each allegation
 made in paragraphs 1 through 3 of this COMPLAINT.


        5.     This case is brought pursuant to 42 U.S.C.A. §1983, with pendent state
 claims. Jurisdiction is based on 28 U.S.C.A. §1331 and 28 U.S.C.A. §1343. This Court has
 jurisdiction over the state law claims.


        6.     Venue for this action properly lies in this District pursuant to 28 U.S.C.A.
 §1331 and §1343.


                                           FACTS

        7.     Plaintiff hereby re-alleges and incorporates by reference each allegation
 made in paragraphs 1 through 6 of this COMPLAINT.


        8.     During the time relevant to this COMPLAINT, Plaintiff lived with her
 grandparents in Petersburg, WV.


        9.     The Plaintiff first became acquainted with Defendant Higginbotham when
 he issued her a warning for not wearing her seatbelt in a McDonald’s drive-thru lane
 sometime during the summer of 2017.


        10.    The Plaintiff later interacted with Defendant Higginbotham in the summer
 of 2017, when he responded with other officers to the Plaintiff’s grandparent’s home
 where the Plaintiff and her grandparents had an altercation.




                                             2
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 3 of 13 PageID #: 149



        11.      The Plaintiff, who worked at a BP gas station on the night shift, noticed
 Defendant Higginbotham visiting this BP gas station, where he would purchase Skoal
 tobacco and other items.


        12.      Sometime around the beginning of November 2017 on or around 11:30 p.m.,
 the Plaintiff was standing outside of the BP gas station with a co-worker and noticed a
 West Virginia State Trooper’s vehicle in the parking lot.


        13.      Upon leaving the BP gas station following her employment shift, Plaintiff
 recognized the person in the car to be Defendant Higginbotham from her previous
 interaction with him.


        14.      Defendant Higginbotham approached the Plaintiff and made small talk
 with the Plaintiff and her co-worker, and after her co-worker left, the Plaintiff wanted to
 leave, but Defendant Higginbotham wanted to continue his conversation with her.


        15.      After becoming upset at the Plaintiff for her wanting to end the
 conversation, Defendant Higginbotham stated to the Plaintiff that “It would be fun to
 pull someone over who was taking their clothes off.”


        16.      When the Plaintiff left the BP gas station parking lot at the end of her shift,
 Defendant Higginbotham pulled out behind her vehicle and followed her.


        17.      After following the Plaintiff for two to three (2-3) miles, on a stretch of the
 road which the Plaintiff believes to have been named “Knob Road,” Defendant
 Higginbotham turned his emergency lights on and pulled the Plaintiff over.


        18.      Defendant Higginbotham proceeded to walk up to the Plaintiff’s window,
 instructed her to get out of the car and take off her clothes. Defendant Higginbotham
 specifically stated, “I’m going back to my car, and when I come back, I want all of your
 clothes off.”




                                                3
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 4 of 13 PageID #: 150



       19.    Defendant Higginbotham knew that the Plaintiff had a prior history of
 criminal offenses for drug usage and was on probation at the time of this incident, and
 Plaintiff feared that an arrest by Defendant Higginbotham for any charge could result in
 a violation of probation and her incarceration. Because of this fear, Plaintiff followed
 Defendant Higginbotham’s instructions by removing her clothes, and, after she did so,
 Defendant Higginbotham sexually assaulted the Plaintiff.


       20.    During this sexual assault, Defendant Higginbotham continually asked the
 Plaintiff “Why are you acting nervous?”


       21.    After sexually assaulting the Plaintiff, Defendant Higginbotham then took
 Plaintiff’s cell phone from her, asking her for “dirty photos,” and asking where her naked
 pictures were.


       22.    After the sexual assault incident was over, Defendant Higginbotham said,
 “Don’t tell anyone this happened.”


       23.    The Plaintiff went home after this incident and told her grandparents what
 happened, and then her grandparents took her to the emergency room where she
 received a sexual assault examination.


       24.    The Plaintiff reported Defendant Higginbotham’s sexual assault the next
 day to the Grant County Sheriff’s Department and was advised by a representative of
 that agency that “this is not the first time we’ve had a report about him,” and Plaintiff
 was later contacted and interviewed by two agents of the Federal Bureau of Investigation
 (FBI) about Defendant Higginbotham’s conduct.


       25.    The    Plaintiff   received   multiple   telephone   calls   from   Defendant
 Higginbotham for two (2) days after the sexual assault incident, but Plaintiff did not
 answer the calls.


       26.    The Plaintiff advised the FBI agents of the calls being made to her by
 Defendant Higginbotham and the FBI began intercepting the calls from Defendant


                                              4
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 5 of 13 PageID #: 151



 Higginbotham, instructing Plaintiff to answer the calls and speak with Defendant
 Higginbotham.


          27.     Upon information and belief, the FBI confirmed the accuracy and veracity
 of the Plaintiff’s allegations against Defendant Higginbotham following these recorded
 calls and Defendant Higginbotham admitted to sexual contact with the Plaintiff while on
 duty.


          28.     Upon information and belief, Defendant Higginbotham has been
 terminated by Defendant WVSP because of his actions described herein-above.


            GENERAL APPLICABLE LEGAL STANDARDS TO ALL COUNTS


          29.     Plaintiff hereby re-alleges and incorporates by reference each allegation
 made in paragraphs 1 through 28 of this COMPLAINT.


          30.     Pursuant to Hafer v. Melo, 502 U.S. 21, 31 (1991), Defendant Higginbotham
 is a state official being sued in his individual capacity as a person within the meaning of
 §1983.


          31.     As is detailed herein below, Defendant Higginbotham is not entitled to
 qualified immunity under §1983 because (1) he violated a federal or constitutional right
 of Plaintiff S.F., and (2) the unlawfulness of his conduct as it pertained to Plaintiff S.F.
 was clearly established at the time of the sexual assault. Reichle v. Howards, 566 U.S. 658,
 664 (2012).


                                    COUNT I
                VIOLATIONS OF THE WEST VIRGINIA AND U.S. CONSTITUTIONS

          32.     Plaintiff hereby re-alleges and incorporates by reference each allegation
 made in paragraphs 1 through 31 of this COMPLAINT.




                                               5
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 6 of 13 PageID #: 152



        33.      Count I of Plaintiff’s complaint alleges a constitutional tort action for the
 recovery of monetary damages under the West Virginia Constitution, pursuant to the
 common law of West Virginia.


        34.      The actions of Defendant violated the constitutional rights guaranteed
 to Plaintiff under Article III, Sections 1, 6, and 10 of the West Virginia Constitution.


        35.      The actions of Defendants also violated the constitutional rights guaranteed
 to Plaintiff under the Fourth (4th) and Fourteenth (14th) Amendments to the United States
 Constitution.


        36.      The provisions of the United States Constitution are cited in this Complaint
 because, with some limited exceptions, the rights guaranteed to the Plaintiff under the
 West Virginia and United States Constitutions are so parallel that the violation of one
 similarly would constitute the violation of the other. In civil rights litigation, Plaintiffs
 often cite the state and federal constitutional provisions implicated so that the issues in
 the case are federalized to allow for possible review by the United States Supreme Court
 in the unlikely event that either the trial court or the West Virginia Supreme Court of
 Appeals interprets a constitutional right contrary to decisions of the United States
 Supreme Court.


        37.      The actions of Defendant were not taken in good faith and were in violation
 of clearly established law.


        38.      Under West Virginia law and Federal law, Defendant Higginbotham was
 acting under color of law and within the scope of his employment as a West Virginia State
 Trooper, and Defendant Higginbotham is legally liable for his actions listed above.


        39.      Defendant violated Plaintiff's constitutional rights, as described and
 identified herein, by using unreasonable force after seizing her and by violating her
 constitutional right to be free from sexual abuse and violations of her bodily integrity.




                                               6
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 7 of 13 PageID #: 153



        40.    As a proximate result of Defendant’s unconstitutional actions, Plaintiff
 seeks to recover damages to compensate her for:


        a.     Physical pain and suffering, past and future;

        b.     Mental pain and suffering, past and future;

        c.     Humiliation, embarrassment, and degradation;

        d.     Past and future medical bills;

        e.     Loss of enjoyment of life; and

        f.     All other injuries proven by a preponderance of the evidence
               proximately caused by Defendant Higginbotham.

        41.    In an effort to prevent other similarly situated individuals from suffering
 the same violation of their constitutional rights, Plaintiff further seeks to have the Court
 order Defendant to undergo additional training and education addressing sexual
 harassment and abuse of members of the public, the proper manner to handle any
 reports relating to allegations of such harassment and abuse, the development of
 policies to preclude such actions in the future, a review of the West Virginia State
 Police’s hiring practices to determine whether Defendant Higginbotham’s actions
 could have been identified, and the implementation of discipline against others who
 similarly commit-such acts to hold them accountable for their wrongful actions.


        42.    The actions of Defendant Higginbotham against Plaintiff were taken
 with actual malice toward Plaintiff or a conscious, reckless and outrageous
 indifference to the health, safety and welfare of Plaintiff, thereby justifying an award
 of punitive damages.


                              COUNT II
       CIVIL RIGHTS STATUTORY AND CONSTITUTIONAL VIOLATIONS

        43.    Plaintiff hereby re-alleges and incorporates by reference each allegation
 made in paragraphs 1 through 42 of this COMPLAINT.




                                              7
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 8 of 13 PageID #: 154



        44.    This Count derives from 42 U.S.C.A. § 1983 and the Fourth Amendment of
 the United States Constitution.


        45.    Upon information and belief, Defendant Higginbotham was acting under
 color of law and within the scope of his employment as a West Virginia State Trooper
 when he engaged in unconstitutional treatment of the Plaintiff through the incident that
 occurred on Knob Road, wherein the Plaintiff was sexually assaulted by Defendant
 Higginbotham.


        46.    This unconstitutional sexual assault incident by Defendant Higginbotham
 on the Plaintiff demonstrated a deliberate and reckless failure of official policies, customs,
 or practices of the West Virginia State Police.


        47.    The Defendant demonstrated deliberate indifference to the rights of the
 Plaintiff.


        48.    All acts of the Defendant were done under color and pretense of the
 statutes, regulations, customs, and usages of the West Virginia State Police.


        49.    What Defendant Higginbotham did to Plaintiff is a clear violation of
 Constitutional Right in that Federal courts across the country have found that on-duty
 sexual misconduct by officers connected with the carrying out of their duties violates a
 citizen’s constitutional rights, such as in the case of Fontana v. Haskin, #99-56629, 262
 F.3d 871 (9th Cir. 2001), wherein a female motorist arrested after a vehicle accident stated
 a claim for sexual harassment against an officer who allegedly sat in the back seat of the
 patrol car with her during the ride to the police station, engaging in "inappropriate"
 touching and sexual proposition. The Ninth Circuit Court of Appeals found that no
 reasonable officer could believe that the alleged conduct did not violate the arrestee's
 rights under the Fourth Amendment.


        50.    In Rogers v. City of Little Rock, #97-2286, 97-2556, 152 F.3d 790 (8th Cir.
 1998), the Eighth Circuit Court of Appeals held that an officer who allegedly raped a



                                               8
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 9 of 13 PageID #: 155



 female motorist he followed home after stopping her for a traffic offense was liable for
 $100,000 in damages, and acted "under color of law," constituting a civil rights violation.


        51.    In Haberthur v. City of Raymore, Missouri, #96-3621, 119 F.3d 720 (8th Cir.
 1997), the Eighth Circuit Court of Appeals held that a woman's allegation that an officer
 followed her home and came to her workplace, sexually fondling her and threatening to
 give her a speeding ticket, stated an actionable federal civil rights claim.


        52.    As a proximate result of the constitutional violations described herein, the
 Plaintiff suffered a traumatic sexual assault incident at the hands of Defendant
 Higginbotham which has caused her permanent damage and for which Defendant
 Higginbotham must be held legally accountable.

                           COUNT III
      WAIVER OF GOVERNMENTAL IMMUNITY AND PUNITIVE DAMAGES


        53.    Plaintiff hereby re-alleges and incorporates by reference each allegation
 made in paragraphs 1 through 52 of this COMPLAINT.

        54.    The conduct of Defendant Higginbotham, as described above, was willful,
 wanton, reckless, fraudulent, oppressive, and outrageous under any definition of those
 terms that have ever been set forth in the common law or that are currently set for by
 statute.


        55.    Under common law, the case of Parkulo v. West Virginia Board of
 Probation and Parole and the West Virginia Division of Corrections, 199 W.Va. 161, 483
 S.E.2d 507 (1997), Syllabus Point 8, there is no immunity for an executive official whose
 acts are fraudulent, malicious, or otherwise oppressive. In this matter, the Defendant’s
 conduct has been fraudulent, malicious and/or oppressive.


        56.    Under §§29-12A-5(a)(12), 5(b)(1), 5(b)(2); and 5(c), there is no immunity for
 an employee of a political subdivision.




                                               9
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 10 of 13 PageID #: 156



         57.    Under §29-12A-18(e), the immunity conferred by the Governmental Tort
  Claims and Insurance Reform Act does not apply where Plaintiff’s claims include
  violations of the constitution or statutes of the United States.


         58.    The conduct hereinabove alleged of this Complaint establishes claims of
  violations of the constitution of the United States.


         59.    Accordingly, as against the Defendant herein, there is no immunity, cap on
  damages, or other tort damage limitation applicable to Plaintiff’s claims, including but
  not limited to punitive damages and all other forms of damages available to Plaintiff
  against any non-governmental entity.

                                 COUNT IV
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


         60.    Plaintiff hereby re-alleges and incorporates by reference each allegation
  made in paragraphs 1 through 59 of this COMPLAINT.


         61.    Defendant's actions constitute outrageous conduct not to be tolerated by a
  reasonable person in civilized society.


         62.    As a direct and proximate result of the Defendant’s actions, Plaintiff
  suffered, and continues to suffer from anguish, fear, emotional distress, distrust, and
  general damages, in an amount to be determined by the jury.


         63.    As a direct and proximate result of the Defendant’s actions, Plaintiff is
  entitled to damages for anguish, fear, emotional distress, distrust, and general damages
  in an amount to be determined by the jury.


         64.    Defendant’s actions were willful, wanton and/or undertaken with reckless
  disregard and/or reckless indifference to the rights of Plaintiff, entitling Plaintiff to
  punitive damages in an amount to be determined by the jury.




                                               10
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 11 of 13 PageID #: 157




                                  PRAYER FOR RELIEF

        WHEREFORE, based on the above stated facts, Plaintiff S.F. respectfully requests
  that this Honorable Court award all damages, including attorneys' fees and costs, to
  plaintiff to compensate her for the injuries she suffered as a proximate result of
  Defendant’s actions and inactions. Plaintiff also seeks an award of punitive damages to
  deter other similarly situated law enforcement officers and agencies from committing
  similar acts. Plaintiff seeks whatever equitable relief the Court deems appropriate, such
  as requiring Defendant to undergo additional training and education of employees to
  help prevent the occurrence of similar incidents in the future.



  PLAINTFF RESPECTFULLY REQUESTS A TRIAL BY JURY



                                                      s// Christopher J. Heavens
                                                    Of Counsel for the Plaintiff


  HEAVENS LAW FIRM, PLLC
  Christopher J. Heavens (WV Bar No. 5776)
  Aaron M. Kidd (WV Bar No. 13213)
  2438 Kanawha Boulevard East
  Charleston, West Virginia 25311
  Phone:       304-346-0464
  Fax:         304-345-5775
  e-mail:      chris@heavenslawfirm.com
               aaron@heavenslawfirm.com




                                              11
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 12 of 13 PageID #: 158




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  S.F.,

          PLAINTIFF,

  v.                                                      Civil Action No. 2:18-cv-94
                                                          Judge John Preston Bailey

  NEWTON E. HIGGINBOTHAM III,
  individually and as an agent for
  The State of West Virginia, Department of
  Military Affairs, and the West Virginia
  State Police,

          DEFENDANT.



                                CERTIFICATE OF SERVICE

          The undersigned, counsel for the Plaintiff, S.F., certifies that on the 4th day of

  Jamuary, 2019, PLAINTIFF’S AMENDED COMPLAINT was served upon counsel

  listed below, and filed with the United States District Court, Northern District of West

  Virginia using the CM/ECF system:


                Gary E. Pullin, Esq.
                Wendy E. Greve, Esq.
                Pullin, Fowler, Flanagan, Brown & Poe, PLLC
                901 Quarrier St.
                Charleston, WV 25301
                Counsel for Defendant, West Virginia State Police

                Michael D. Mullins, Esq.
                Steptoe & Johnson
                Post Office Box 1588
                Charleston, WV 25326
                Counsel for Defendant, Newton E. Higginbotham III




                                              12
Case 2:18-cv-00094-JPB-JPM Document 22 Filed 01/04/19 Page 13 of 13 PageID #: 159




                                       s// Christopher J. Heavens
                                     Christopher J. Heavens (WV Bar No. 5776)
                                     Aaron M. Kidd (WV Bar No. 13213)
                                     HEAVENS LAW FIRM, PLLC
                                     2438 Kanawha Boulevard, East
                                     Charleston, West Virginia 25311
                                     Phone:       (304) 346-0464
                                     Fax:         (304) 345-5775
                                     e-mail:      chris@heavenslawfirm.com
                                                  aaron@heavenslawfirm.com




                                       13
